10/18/2022



                                                                                            Case Number: DA 22-0423




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 22-0423

IN RE THE MARRIAGE OF:

JACINTA HARRIS,

             Petitioner and Appellee,
                                                     ORDER OF MEDIATOR SUBSTITUTION
      and

CHRISTOPHER HARRIS,

             Respondent and Appellant.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         Jeff Connolly was appointed as mediator on 8/31/22. The Clerk has since learned
that Mr. Connolly is not eligible to be a mediator for this court. Therefore, his
appointment is rescinded, and his name has been removed from the Court’s mediator list.
          IT IS ORDERED THAT Daniel B. Bidegaray, whose name appears next on the
list of attorneys desiring appointment as mediators for Domestic Relations appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this October 18, 2022.



                                                      6H
                                                   oe..___
                                           Bowen Greenwood, Clerk of the Supreme Court
c:     Adrienne R. Ellington, Emma S. Buescher, Sheryl L. Wambsgans, Margaret
Sullivan Rose, Morgan Handy, Daniel B. Bidegaray